Citation Nr: 0210572	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  97-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from August 1962 to May 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  A notice of disagreement was 
received in October 1996; a statement of the case was issued 
in November 1996; and a substantive appeal was received in 
December 1996.  The appellant testified at a hearing before 
an RO hearing officer in April 1997 and before the 
undersigned via videoconference in September 2000.

In October 2000, the Board issued a decision finding that the 
appellant's claim for service connection for PTSD was well-
grounded (pursuant to the law and regulations in effect at 
that time) and finding that PTSD was not incurred in or 
aggravated by the appellant's active service.  The appellant 
requested that the Board reconsider this decision and this 
request was denied in February 2001.  The appellant appealed 
the Board's October 2000 decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2001, the 
Secretary of VA filed a "Motion for Remand and to Stay 
Proceedings" requesting that the Court vacate the Board's 
decision due to enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001).  The appellant joined the Secretary in this motion.  
In September 2001, the Court granted the unopposed motion and 
vacated the Board's decision, remanding the claim to the 
Board for further action.  


FINDINGS OF FACT

1. The appellant was medically discharged from service as 
unsuitable due to a personality disorder which, by its 
very nature, had pre-existed service.  

2. The appellant does not currently have PTSD, or any other 
psychiatric disorder, that is related to any incident of 
her active military service, including reported inservice 
stressors. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the appellant's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As noted in the Secretary's Motion before the Court, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, two VA 
examinations, VA and private outpatient treatment and 
counseling records, testimony by the appellant at two 
hearings, and numerous statements form the appellant in 
support of her claim. 

The Board recognizes that the record does not contain copies 
of all private medical treatment records pertaining to the 
appellant's psychiatric treatment during the years both 
before and since her medical discharge from service in May 
1962.  In some instances, the treating physicians or other 
medical professionals have written letters describing their 
treatment of the appellant, but in many instances the 
appellant simply has not cooperated with the RO's attempts to 
obtain these medical records.  In an undated report of 
contact, the appellant informed VA that there were no 
pertinent records, during the 25 years she lived in Hawaii.  
The appellant provided this assertion in the face of her 
report of a suicide attempt during that period.  She refused 
at that time to provide any details about treatment in 
Hawaii.  Although these records would be much more proximate 
in time to the appellant's service than those obtained, 
without the appellant's identification of the health care 
provider, the Board cannot obtain and consider these records.  
The Board notes that the RO's letter of September 8, 1999 
lists numerous specific sources from which additional medical 
evidence was to be sought.  In a response, dated September 
11, 1999, the appellant stated that, "ALL KNOWN INFORMATION 
HAS BEEN PROVIDED.  It is unconscionable that they are again 
asking for more."  In her motion for reconsideration, dated 
in October 2000, the appellant objected to the Board's 
characterization of her cooperation with development 
attempts.  However, her actions in response to specific 
requests for further information have not shown the type of 
cooperation necessary for complete development of the claim.  
In the face of the appellant's refusal to assist the RO to 
obtain all of the private medical records pertinent to this 
claim, the Board can only proceed accordingly.  Under these 
circumstances, no further action is necessary to assist the 
appellant with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to service connection for PTSD.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, Board decision, 
and RO development letters have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  In June 1996, the RO informed the 
appellant of the particular types of evidence that might be 
available as evidence of a claim for PTSD due to personal 
assault.  The appellant replied to this request and provided 
medical and lay statements, which have been considered 
herein.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claims and has notified her of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
appellant or her representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice her.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


I. Factual Background

The appellant was born in October 1939.  When examined in 
July and August 1962 in connection with her entry onto active 
duty, the appellant specifically denied having any previous 
or present problems with depression, excessive worry, or 
nervous trouble of any sort.  She was evaluated as 
psychiatrically normal, accepted for enlistment, and entered 
active duty on September 14, 1962 (approximately one month 
prior to her 23rd birthday).  

In late January 1963 (i.e., before the alleged stressor 
occurred), the appellant was hospitalized at the U.S. Naval 
Hospital at Quantico, Virginia, complaining of acute 
epigastric pain, hysteria, and crying.  She gave a history of 
recent episodes of frequent crying and depression, with 
occasional suicidal thoughts.  During this hospitalization, 
she became increasingly more quiet and was depressed.  She 
was discharged to duty as improved.  A psychiatric consult 
was recommended, but it does not appear that such was 
conducted.  The reported diagnosis was of an acute anxiety 
reaction (situational depression).  

On March 16, 1963, the appellant was brought by ambulance to 
the U.S. Naval Dispensary in Washington, D.C., in what 
appeared to be a comatose state.  However, the physician 
noted that the appellant was not unconscious and, "upon 
sharp command," she opened her eyes and sat up.  She then 
became slightly hyperventilatory, and the only words she 
would speak were: "Have to catch [the] train back" and "I 
don't want to see [redacted] again."  Her escort denied that she 
had any known illnesses or had taken any drugs.  She remained 
highly emotional.  The reported clinical impression was of 
hysteria.  She was then transferred to the Emergency Room of 
the National Naval Medical Center (NNMC) in Bethesda, 
Maryland, where she arrived on March 17.  The admitting 
diagnosis was "undetermined (schizoid personality)."  She 
was uncommunicative on arrival "after having apparently 
fainted after being kissed by her date." 

The appellant was then admitted to the Neuropsychiatric 
Service at the NNMC, she was noted to be soft-spoken, with a 
slight speech impediment and a paucity of emotional 
expression.  She was tearful at times with sighing and 
sobbing during discussion of her family.  Her affect was 
grossly appropriate, but her emotional expression was 
"suppressed in a somewhat coquettish fashion."  

She reported that, on the night of her admission to the NNMC, 
she was on a date with a young man whom she had known for 
only a month and had dated on two or three occasions.  She 
"insisted" that she did not like him, but accepted the 
dates only to have someone to accompany her on visits to 
Washington, D.C.  While they were returning to the train 
station, she claimed, amorous advances were made, to which 
her response was to "pretend to faint."  After failing to 
revive her, her escort sought help from several passers-by 
and eventually summoned an ambulance, which brought her to 
the hospital.  The appellant continued to feign 
unconsciousness until arrival at the medical facility.  

The appellant provided a history of being raised by a "very 
nervous" and "almost brutal" mother, and then being placed 
in a convent at age 15 without her prior knowledge or 
consent.  She reported being quite happy in the convent, 
although she did have emotional difficulties at age 18 and 
again at age 19.  She was sent to see a psychiatrist at that 
time because of crying episodes and "violent behavior" 
toward the children in her class.  She later had some kind of 
"revelation" indicating to her that she should only enter 
the convent after marriage and the maturation of her 
children.  It was eventually considered best for all 
concerned that she leave the convent.  

The appellant told her treating physicians at the NNMC that, 
after leaving the convent, she saw a psychiatrist twice: once 
in San Antonio, who gave her some medicine and advised her to 
return home; and once in El Paso, where she was hospitalized 
in a mental health clinic for a few days.  She indicated that 
her understanding of this hospitalization was a time for her 
to sit by herself in a "quiet dark room...and think, and solve 
your problems."  The appellant described herself as always 
being withdrawn and anxious with people.  After her 
application to become an airline stewardess was rejected, she 
decided to enlist in the U.S. Air Force, since that would, in 
her thinking, probably be similar to being an airline 
stewardess.  The Air Force recruiter did not accept her, but 
arranged for her to see the Marine recruiter.  She admitted 
that she concealed her past psychiatric history.  

The appellant stated that she became certain that she could 
not adjust to military service and it had become her ambition 
to leave service.  She had attempted to do so by applying to 
enter a convent on the East Coast.  She stated that she was 
happy that "things have worked out this way," and indicated 
that it was her intent that her simulated fainting spell 
would result in her hospitalization as a means of obtaining 
her release from military service. 

She remained passive and dependent throughout her stay on the 
psychiatric ward, but there was no evidence of psychosis.  
After "an adequate period of observation and evaluation, the 
patient and her records were reviewed by a conference of 
staff psychiatrists who agreed [that] she presented long-
standing evidence of pathological personality traits which 
precluded any effective service in the U.S. Marine Corps.  
The diagnosis was established as Schizoid 
Personality...manifested by inability to form close 
relationships, passivity, seclusiveness, and inability to 
express emotions."  It was indicated that this condition was 
not incurred in the line of duty, existed prior to enlistment 
and was not aggravated by service.  

A Board of Medical Survey reported that "this patient 
suffers from an inherent, pre-existing personality disorder 
of the schizoid type which renders her unsuitable for any 
further service in the U.S. Marine Corps.  She now suffers 
from no disability which is the result of an incident of 
service or which was aggravated thereby.  She has received 
maximum benefit of hospitalization; no further treatment is 
indicated at this time and will not restore the patient to a 
duty status."  The appellant appeared in person before the 
Board and was advised of the Board's findings and 
recommendation that she be discharged from service as 
unsuitable.  She signed a written statement indicating that 
she did not wish to submit a statement in rebuttal.  

The record contains outpatient treatment records from the 
Life Management Center, dated from July 1990 to December 
1994.  A discharge summary from this therapy noted diagnosis 
of recurrent depression in partial remission.  

According to the voluminous outpatient records contained in 
the claims files, the appellant was seen from July 1990 to 
December 1994 by several different therapists and physicians 
for the treatment of depressive episodes with complaints of 
problems beginning during childhood.  Although extensive time 
was focused on the appellant's difficulty with relationships 
with the opposite gender and sexual experiences, she makes no 
mention in these records of sexual trauma in the military or 
PTSD symptoms.  The final report included diagnoses of 
recurrent major depression and early dysthymia.  

The appellant was hospitalized in a private facility in 
January 1991, secondary to a drug overdose and possible 
suicide attempt.  She reported that she had been feeling 
depressed since separation from her husband 14 months 
earlier.  She gave a history of a previous suicide attempt at 
age 21 (i.e., before service).  On a consult during 
hospitalization, a psychiatric history of hospitalization for 
approximately one day thirty years previous was reported, but 
on evaluation by a therapist the appellant reported 
psychiatric hospitalization during military service, as well 
as on another - unspecified - occasion.  On psychiatric 
evaluation, the appellant admitted to being prone to seeking 
attention.  The diagnosis at discharge was of an adjustment 
disorder with mixed emotional features and a drug overdose.  
There was no mention of a sexual assault in service.

Less than two weeks later, the appellant was treated at a 
private hospital emergency room due to a syncope episode 
after taking twice usual dosage of diet pills.  Questionable 
suicidal ideation was noted and a diagnosis of syncope 
reported.  The next month, she was again seen in the 
emergency room after threatening suicide.  On psychiatric 
consult she admitted feelings of depression and occasional 
suicidal thoughts, but not current intentions.  An attempt, 
the previous month, was noted.  The appellant reported long 
term problems, including abuse by her ex-husband and mother, 
but no report of an incident during service.  An impression 
of dysthymia was reported.  

The appellant was again hospitalized at a private facility in 
July and August 1992 due to suicidal ideation, depression, 
and insomnia.  She reported (inaccurately) that this was her 
first psychiatric treatment, and she denied any history of 
acute or chronic illnesses.  She reported her first 
psychiatric treatment was during military service in 1963, 
and she recalled two prior suicide attempts.  She further 
reported that her mother had been violent.  When asked about 
any history of sexual abuse, she replied, "It was a common 
practice," and cut the interviewer off from further 
questioning in that area.  The reported clinical assessment 
was of Major Depression, with the possibility of an organic 
brain disorder to be ruled out.  

In the records from the appellant's hospitalization at 
William Beaumont Army Medical Center in June 1994, the 
diagnosis was adjustment disorder, major depression single 
episode and borderline personality traits.  There was no 
mention of sexual trauma or discussion of PTSD.  The 
appellant was then transferred to a VA facility where she 
remained until September 1994.  She gave a history of being 
physically and emotionally abused as a child and then abused 
by her ex-husband for 25 years.  No mention was made of 
sexual abuse or sexual harassment in service.  The reported 
final diagnoses included Major Depression and a Borderline 
Personality Disorder.  

The appellant filed an initial claim for compensation 
benefits, received in July 1994, for a "mental problem" 
treated at the NNMC in April and May 1963.  The appellant 
made no mention of PTSD or of any sexual assault or trauma in 
service.  A second claims form received in November 1994 
again mentioned only "psychological" problems treated at 
the NNMC in April or May 1963.  In a letter received in 
January 1995, the appellant requested reconsideration of her 
claim, stating that if her mental condition existed at 
service enlistment, it was clearly aggravated by service.  
She again made no mention of any traumatic event or sexual 
assault.  

In a VA "Initial Social Assessment " in August 1994 the 
appellant reported that her depression began three-to-four 
years previous with previous attempts at suicide.  The 
appellant reported that her mother physically abused her and 
her childhood was very traumatic.  She was asked about 
difficulties during service and she indicated that it was 
very traumatic and she was unable to adjust.  No mention of 
sexual assault was made.  

Psychological testing at a VA Domiciliary in September 1994 
revealed that the appellant was experiencing moderate to 
severe levels of psychological distress characterized by 
severe depression, moderate anxiety, somatic concerns and 
chronic interpersonal difficulties.  Her personality 
organization appeared to have dependent, paranoid and 
avoidant features.  She also harbored very low self-esteem 
which she tended to hide by blaming others for her 
difficulties.  Her test responses indicated that she was a 
very sensitive and suspicious person who could easily be 
injured by the comments of others, and that she was likely to 
feel that she had been frequently mistreated and abused by 
others.  The testing also found that she harbored a great 
deal of hostility for past hurts.  No mention was made in 
this report of any sexual trauma in service or of any PTSD 
symptoms.  

In February 1995, a gynecologist, L. Casavantes, M.D., who 
had known the appellant's family for many years, wrote to say 
that he had noticed "a huge difference in her personality" 
after the appellant was discharged from the Marines.  Dr. 
Casavantes stated that the appellant had been "a calm, 
smiling lady with a cheerful outlook," and after her 
discharge from service she exhibited the "characteristics of 
a mental patient."  Dr. Casavantes did not indicate how 
often or when he had seen the appellant before service. 

In a letter dated in March 1995, F.J. Marquez, M.D., reported 
on his examination of the appellant at that time.  She 
reported that military life was a shock to her and that she 
became depressed and was placed in the psychiatric ward.  
Following service, she endured a 25-year marriage to an 
abusive husband, during which she attempted suicide several 
times and eventually divorced her husband in 1989.  Dr. 
Marquez reported a diagnosis of chronic depression.  There 
was no mention of sexual abuse or harassment in service 
(although she did allege a sexual relationship with a 
previous therapist), nor of any PTSD symptoms.  

J.R. Jimenez, M.D., reported in July 1995 that the appellant 
has been under his care since January 1991 for a diagnosis of 
Major Depression.  Again, no mention was made of any sexual 
assault/harassment in service or of any symptoms of PTSD.  

The appellant first raised a claim for service connection for 
PTSD and first mentioned sexual assault during military 
service in the current claim, received in May 1996.  She 
stated:  "Over the past 33 years I have constantly struggled 
with my distressing recollections of that particular 
incident," although the record before the Board reflects no 
previous mention made by her of this incident to any of her 
numerous treating physicians and other medical care givers, 
or to anyone else.  

VA outpatient treatment records from a Vet Center dating from 
April to October 1996 reflect conversations the appellant had 
with various social workers regarding her claim for VA 
compensation benefits.  Some of these social workers reported 
that her problems "resembled" PTSD, a possible personality 
disorder, or a phase of life problem.  They offered 
assistance to the appellant in pursuing her claim and the 
present appeal.  

In July 1996, the appellant submitted a questionnaire in 
which she answered questions concerning her claim.  She 
indicated that the sexual harassment/trauma that she 
experienced in service began when she was medically examined 
by a male doctor with no females present; followed by an 
experience in Basic Training when she was required to wear a 
bathing suit for a swimming class; followed by two 
undocumented instances of men asking for a date with her or 
expressing interest in her; and ending with the incident in 
which an enlisted man with whom she went to a movie "hugged, 
forcefully kissed and held me consistently-even after I tried 
to push him away and discouraged him from going on."  This 
led to her faked fainting and hospitalization, as reported in 
the service medical records.  

In a September 1996 letter, R.J. Rankin, Ph.D. stated that, 
during psychotherapy seven years previous, the appellant had 
discussed an episode of psychogenic fainting during active 
service.  Dr. Rankin stated that the appellant reported that 
this episode precipitated her discharge from service.  Dr. 
Rankin made no indication that the appellant reported that 
this episode occurred due to an alleged sexual assault.  

In her five-page substantive appeal (VA Form 9, dated and 
received in December 1996), the appellant admitted that she 
had experienced "emotional problems" while in the convent 
prior to service, and she made a specific reference to 
unknown emotions which she experienced upon coming into 
contact with a priest; but she strenuously denied that she 
had ever been "hospitalized for a mental disorder at any 
psychiatric facility" while a "civilian."  This seems to 
be in direct contradiction to the medical history which she 
gave to military physicians in 1963 for the purpose of 
obtaining medical treatment, i.e., under circumstances in 
which she had a very strong interest in accurately describing 
her medical history.  Her earlier statements are thus deemed 
to be far more credible than these more recent statements 
made many years after the fact and directly in support of her 
claim for monetary benefits.  The appellant also stated that 
her life prior to the military had been very sheltered and 
that part of the trauma she endured was having to wear shorts 
and a swimsuit in boot camp.  

In February 1997, Dr. Jimenez reported that the appellant was 
under his care since 1994 for major depression recurrent 
type.  

At an April 1997 hearing held at the RO before a Hearing 
Officer, the appellant denied again that she had ever 
received psychiatric care before service, and she submitted a 
supporting statement signed by the Mistress of Novices during 
her five-year stay in the convent from 1955 to 1960.  This 
individual asserted that at no time did the convent send the 
appellant to see a psychiatrist.  Another elderly nun, who is 
also a relative of the appellant, later submitted a similar 
statement.  However, the service medical records indicate 
that the appellant saw a psychiatrist at about the age of 19, 
while she was still in the convent; and her hospitalization 
records dating from January 1991 refer to a suicide attempt 
at age 21, after she had left the convent.  The Board does 
not place much credence or reliance on the statements of 
individuals who are relying strictly on their memory of 
events which occurred many years ago, especially when they 
contradict entries in the contemporary medical records.  The 
appellant also indicated that she had no other psychiatric 
evaluation or diagnoses or hospitalization during service, 
prior to the March 1963 incident.  Again, this is in direct 
contradiction to the contemporary medical records showing 
treatment in January 1963 for acute anxiety 
reaction/situational depression and reporting treatment prior 
to service.  She reported that she first sought psychiatric 
care after service in 1989, after her divorce.  

In May 1997, P.H. Wilson, a social worker, indicated that the 
appellant became her client in September 1996 and was seen 
weekly on an outpatient basis from that time onwards.  Ms. 
Wilson stated that the appellant suffered from major 
depression, recurrent, severe, and a generalized anxiety 
disorder.  The appellant reported that sexual harassment 
early in her military career was the precipitating factor to 
both conditions.  Ms. Wilson offered no opinion as to this 
reported etiology.  Also in May 1997, Dr. Jimenez reported 
that he was still treating the appellant for recurrent major 
depression and a severe anxiety disorder.  

In January 1998, the appellant was accorded a VA psychiatric 
examination.  Although the examiner stated that the claims 
file had been reviewed, his narrative indicates that he 
relied almost exclusively upon the appellant's version of her 
medical history - failing to mention any psychiatric 
treatment or problems prior to 1990.  The appellant reported 
the alleged inservice incident, stating that she had 
nightmares and intrusive memories of this incident.  The 
examiner noted that a pre-morbid personality disorder was 
diagnosed on her discharge from service and diagnosis of a 
personality disorder was continued until the appellant "made 
her subjective experience of the incident severe enough to 
result in post-traumatic stress disorder symptoms."  
Although the examiner indicated that the trauma described by 
the appellant was minimal and not a cause of PTSD, the 
examiner nevertheless reported a diagnosis of PTSD.  This 
diagnosis does not appear to conform to the requirements of 
38 C.F.R. § 4.125(a) and the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), which requires that a 
claimed stressor event must involve "actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others."  DSM-IV, 309.81(a)(1).  

In June 1999, the entire VA claims file was referred to a VA 
psychiatrist, a Diplomate, American Board of Psychiatry and 
Neurology, and a VA psychologist in order to reconcile the 
previous conflicting diagnoses.  After a comprehensive review 
of the claims process, this VA examination report continues 
as follows:  

B.	Detailed Review of the Medical Record:  The 
veteran has drawn attention to an entrance 
examination dated 20 July 1962 which stated that 
she was "qualified for general military service."  
Please note that this is a standard statement based 
on a single entrance examination.  Personality 
disorders are not routinely identified on such an 
exam; this latter requires actual interaction with 
the military.  The statement thus has no bearing on 
any subsequent diagnosis of personality disorder 
and should no longer be considered evidence against 
it.  

Please see the report of Board of Medical Survey 
dated April 3, 1963 for details of her presenting 
symptoms and diagnosis at the time of discharge 
from the United States Marine Corps.  It contains 
documentation of her emotional difficulties prior 
to the military.  According to the history obtained 
from the patient, she saw a psychiatrist prior to 
the military because of problems in the convent.  
She was said to have concealed her past psychiatric 
history from the Marine recruiter.  She was said to 
have become certain that she was unable to remain 
in the military and that it was her wish to leave 
the Marine Corps.  "She has attempted to do so by 
applying to enter a convent here on the east 
coast."  She was noted to be at ease in the 
hospital and happy with the way things were 
proceeding.  She is said to have stated that she 
simulated the fainting spells to be brought to the 
hospital and that this would be a means of being 
released from the military.  

Contained in her outpatient records is a note on 
her discharge from Life Management on July 5, 1990 
which states that her presenting problem is 
"depressive episodes since adolescence."  On her 
admission to Sun Towers in January 1991, after a 
Tylenol and Premarin overdose, is documented a 
suicide attempt at age 21, and hospitalization at 
R. E. Thomason General Hospital.  In her outpatient 
record is a note dated July 22, 1991 which 
describes the patient's feelings when she would see 
people kissing and "making out" on the bus.  She 
would flagellate herself for this, and "she 
continues to have this reaction."  (There is no 
mention here of any trauma in the military.)  

On the patient's admission to the Waco V.A. Medical 
Center from June to September 1994 the diagnosis 
was major depressive disorder, recurrent, and 
borderline personality disorder.  

The patient's note dated December 26, 1996 contains 
the following statements:  "I, while a civilian, 
was never hospitalized for a mental disorder at any 
psychiatric facility."  "I will admit that I may 
have had emotional problems"; referring to 
emotional reactions to events which happened while 
she was in a convent.  

At the DVA hearing on April 2, 1997 the veteran was 
asked, "Prior to the military, did you have any 
problems or treatment or anything for depression or 
psychiatric-type conditions?"  The answer was, 
"No, never."  On April 3, 1997 the Waco Regional 
Office stated in their supplemental statement of 
the case that service connection for post traumatic 
stress disorder was not established.  The history 
contained in the service medical record was 
reviewed.  The patient at that time denied this 
emphatically.  

C.	Interview:  The patient was interviewed for 
the purpose of obtaining further history concerning 
some of the information contained above.  When 
asked about her hospitalization at Sun Towers at 
age 21 or 22, prior to service, the veteran said 
that she had not wanted to go to her sister's 
wedding and was crying in the street.  She says 
that she went into a medical clinic of some sort 
and was put in a "hospital with bars"; her uncle 
found out about this and had her discharged 
immediately, but the veteran stated, "It was not a 
hospital stay" (contradicting her denial of prior 
psychiatric treatment in her claim application and 
on the hearing of April 2, 1997).  

The veteran at the time of the interview said that 
a Marine recruiter went to her house to see her 
brother.  The veteran had already applied to the 
United States Air Force but the Marine recruiter 
convinced her to join the Marines instead.  (This 
contradicts her former statement on December 26, 
1996 - "Unknown to me I signed up for the 
Marines.")  

On questioning about these past events, the veteran 
became agitated and said, "Your job is to write 
down what I say" as opposed to discerning the 
facts.  She ended up asking, "Why don't you give me 
at least ten percent?"  

2.	Psychologic Testing:  The veteran was given 
the MMPI and MCMI on the date of the exam.  
According to the test report:  "Both tests were 
valid.  Clinical scales on both tests were 
concordant and suggest reactive depression, 
dependency and avoidance.  The patient may 
experience difficulty concentrating, loss of 
efficiency and pervasive apathy.  Unrealistic 
feelings of guilt, anxiety and agitation are 
likely.  The patient may be seen by others as 
rigid, touchy and over-sensitive with projection of 
blame and hostility.  Chronic misinterpretation of 
the words and actions of others leading to 
interpersonal difficulties is often seen with this 
profile.  The patient is experiencing high levels 
of anxiety and may be chronically worrisome, 
apprehensive and meticulous.  Obsessive rumination 
is often characteristic.  Functional somatic 
complaints are often seen.  Such individuals are 
often described as dependent, egocentric, 
suggestible, naive and demanding, socially shy, 
timid and retiring.  This profile is descriptive of 
a chronic, long-standing type of adjustment 
pattern, usually beginning in childhood, which is 
very resistant to change.  Diagnostic impression:  
1.  Major depression. 2.  Borderline personality 
disorder."

3.	Reconciliation of Diagnoses:  

A. Evidence for a personality disorder diagnosis.  

1.	The prima facie evidence of the history 
contained in the Board of Medical Survey at the 
time of her discharge from the Marines, including a 
long history of emotional problems and 
hospitalization, identity disturbance, acting out, 
wanting out of the military, and no evidence of 
major depressive disorder at that time.  She was 
happy that things were working out the way that 
they were.  
2.	Her symptoms as manifested over the years and 
documented in her medical record including a 
pattern of instability of relationships, self image 
and affect; efforts to avoid abandonment in the 
form of multiple partners and unwanted intimacy; a 
pattern of unstable and intense relationships 
including her marriage and other multiple partners; 
her identity disturbance including unsure whether 
she was a "woman" or a "religious", and her name 
change which was rather emphatically documented in 
her record; impulsivity in areas of sex and career 
choices such as being in a convent, being an 
airline stewardess, or being in the military; 
recurrent suicidal ideation and suicide attempts; 
and affective instability, especially depression.  
3.	The lifelong nature of her symptoms including 
emotional problems prior to service and her 
reaction to intimacy and even male figures such as 
the priest prior to service.  


B.	Evidence Which Fails to Support the Diagnosis 
of Post Traumatic Stress Disorder:  

1.	Her stressor included wearing shorts and a 
swimsuit; this indicates that her preexisting 
characterologic makeup was the source of her 
pathology.
2.	The lack of any history of avoidance of 
intimate situations which would remind her of her 
sexual trauma; rather, she repeatedly has sought 
out such situations.  3.	The lack of bearing of the 
standard statement during her entrance exam as 
documented above.  

C.	Evidence for a Lack of Credibility for her 
Claim of Post Traumatic Stress Disorder:  

The veteran first denied that she had been 
psychiatrically hospitalized prior to service [in 
her substantive appeal dated] on December 26, 1996 
and then she subsequently admitted such a 
hospitalization; she before said that she signed up 
for the Marines unknowingly, but on the day of the 
current exam says that she was persuaded to change 
from the Air Force by the Marine recruiter at her 
home.  On the hearing of April 1997 she denied 
problems or treatments for depression or any 
psychiatric condition prior to the military.  In 
addition, the motivation of secondary gain is 
evident by the fact that she made no mention of any 
sort of sexual trauma or post traumatic stress 
disorder symptoms until she got a copy of her 
service medical record and "discovered" that she 
had undergone an incident which could be 
interpreted as a sexual trauma.  This "discovery" 
occurred in the context of seeking benefits from 
the military.  She then made the statement that she 
has "constantly struggled" with the sequelae of 
this event.  This is not supported by the vast 
amount of history contained in her medical record.  

4.  Diagnoses:  The patient's claim of chronic post 
traumatic stress disorder is not credible in its 
own right, and is not supported by the evidence of 
record.  It appears to be entirely motivated by 
secondary gain.  The primary diagnosis is 
borderline personality disorder, as evidenced by 
the symptoms above.  She has also had symptoms of 
major depressive disorder over the years, but there 
is no evidence that this existed in the military, 
or is a result of events that happened in the 
military.  The prior diagnosis of post traumatic 
stress disorder is thus believed to be in error.  

Axis I		Major depressive disorder, 
recurrent, moderate.
Axis II	Borderline personality disorder.
Axis III	No diagnosis related to her psychiatric 
condition.
Axis IV	Current Stressors:  Financial difficulty.
Axis V	Global Assessment of Functioning:  
Currently 55.

Additional VA outpatient treatment records and the 
appellant's testimony at the September 2000 videoconference 
have subsequently been added to the record and have been 
considered by the Board.  The appellant's testimony at the 
hearing summarized her previous history and disagreements 
with the determinations and findings of VA and the VA 
psychiatric examiners.  

In October 2000, Dr. Jimenez examined the appellant.  It 
appears that his opinion was based upon her somewhat 
inaccurate and selective version of her medical history.  The 
appellant reported that she avoided men since the time of the 
incident during service (although her outpatient treatment 
records note that she has had several relationships and 
enjoys going out to dance and meet men).  Dr. Jimenez 
provided diagnoses of severe recurrent major depression and 
PTSD.  Dr. Jimenez gave no supporting reasons for this change 
in his prior reported diagnoses of the appellant.


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of the legislation.  
38 C.F.R. § 3.303(c).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  The Board notes that these regulations 
were not published until June 18, 1999, after the instant 
claim was filed.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  The appellant has been 
provided with both the pre- and post-amendment regulations, 
and is not prejudiced by the Board's consideration.  See 
Karnas, 1 Vet. App. at 311. 

Under the old regulation, a successful claim for service 
connection for PTSD required:  1) Medical evidence 
establishing a clear diagnosis of the condition; 2) Credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) A link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he/she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998); See Cohen v. Brown 10 Vet. App. 
128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).

The Board also notes that effective March 7, 2002, the VA's 
regulations concerning service connection for PTSD, 
specifically due to personal assault, were revised.  67 Fed. 
Reg. 10330-32 (March 7, 2002) (to be codified at 38 C.F.R. § 
3.304(f)(3)).  The appellant has not been notified of this 
revised regulation, as the amendment was published after the 
last action in this matter.  However, the appellant has been 
notified in the June 1996 letter from the RO of the types of 
evidence enumerated in this regulation.  Further, the 
appellant has stated that she finds it "unconscionable" 
that the RO continue to ask her for further evidence.  The 
Board notes that the amended regulation provides for 
alternative methods for an appellant to substantiate a 
reported stressor.  In the instant case, the appellant's 
identified stressor is verified in the service medical 
records.  Further verification through outside non-medical 
records and behavioral evidence is not necessary to verify 
the occurrence, for which the appellant attributes her 
current psychiatric condition.  The appellant did provide a 
detailed response to the June 1996 letter, and has indicated 
that there is no further pertinent evidence.  The Board finds 
that, in this situation, it may proceed with consideration of 
the claim without remand to provide the new regulation.  
See Karnas, 1 Vet. App. at 311; Bernard v Brown, 4 Vet. App. 
384, 393-394(1993).

The record contains a diagnosis of PTSD at the January 1998 
VA examination and from Dr. Jimenez in October 2000.  Both of 
these diagnoses are subject to question.  The VA examiner in 
January 1998, specifically noted that the stressor, described 
by the appellant was minimal and not a cause of PTSD.  Dr. 
Jiminez, through much of his treatment provided a diagnosis 
of major depression, without mention of PTSD.  However, in 
October 2000, without reason for such a change in diagnosis, 
provided a diagnosis of PTSD, in addition to the previously 
diagnosed major depression.  The VA panel of a psychiatrist 
and psychologist in June 1999, after extensive review and 
comment, which is provided verbatim in this decision, 
rejected the diagnosis of PTSD.  The panel specifically 
pointed to the appellant's actions and inconsistent 
statements in reaching their conclusion, as well as clinical 
interview with the appellant and psychological testing.  

As for the appellant's repeated argument that her service 
enlistment examination was normal and, thus, her psychiatric 
condition must have been incurred during, or at least 
aggravated by, her active military service.  Every veteran 
shall be presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (2001).  
A personality disorder is, by its nature and by regulation, a 
disorder that existed prior to service.  38 C.F.R. § 
3.303(c).  The diagnosis at discharge and during 
hospitalization at NNMC was schizoid personality disorder.  
Further, the medical board found that the appellant's 
condition had pre-existed service and was not aggravated 
therein.  Therefore, the presumption of soundness rebutted by 
clear and unmistakable evidence of a diagnosis of a disorder 
that by its very nature pre-existed service.  As the pre-
existing disorder is one that is not subject to award of 
service connection, there is no need to consider whether such 
was aggravated.  Even assuming arguendo, that appellant's 
personality disorder was aggravated by her active military 
service, her claim would continue to be denied, as that type 
of mental disorder is not subject to service connection.  
38 C.F.R. § 3.303(c). 

In the instant case, the appellant does not allege that her 
inservice stressor occurred during combat with the enemy.  
Therefore, the record must contain credible supporting 
evidence of the incurrence of the inservice stressor.  The 
service medical records note that the appellant was brought 
to NNMC on March 16, 1963, in a faked comatose state, at 
which time she reported that her date for the evening had 
attempted to make amorous advances.  The Board finds that the 
records support the incurrence of this incident, although the 
Board finds the appellant's initial report of the severity 
and duration of the incident more credible than the version 
most recently provided by the appellant.  She has progressed 
from amorous advances made by a sailor, whom she had dated on 
other occasions, to spending an entire weekend in the 
presence of a "fat slob" who could not control his 
"passions" for much of the time they were together.  

The appellant has not shown herself to be a credible provider 
of history, in that the record contains numerous 
discrepancies, relating to her psychiatric and medical 
history and her dating history, and comfort level with 
discussing various topics.  The Board has noted many of these 
discrepancies in the recitation of the facts supra.  Most 
notable is the appellant's repeated insistence that she had 
no psychiatric problems or treatment prior to the March 1963 
incident.  Such is, quite simply, false.  Her service medical 
records note that she was hospitalized three months prior to 
this incident with complaints of depression and suicidal 
thoughts.  Further psychiatric treatment was recommended at 
that time.  The record is clear that the appellant 
psychiatric symptomatology began before the March 1963 
incident.  Such is clear even without reference to the 
appellant's 1963 reports of suicide attempts and psychiatric 
treatment prior to service.  

The Board notes that in her motion for reconsideration, 
enumerating her objections to the October 2000 Board 
decision, the appellant claims that the reason she did not 
raise the issue of sexual assault or trauma earlier was she 
was unable to use the word "sex" in conversation.  However, 
the Board notes that the private therapy records, dated from 
1990 to 1994 contain numerous references to the appellant's 
sexual life and discussions with her about her sexual history 
and current behavior in some detail.  This is inconsistent 
with an individual who later claims that she cannot even use 
the word to describe an incident, which occurred 30 years 
previous.  In fact, the Board again notes that the appellant 
did not complain of, report, or even allude to any sexual 
trauma in her voluminous inpatient and outpatient treatment 
records prior to May 1996, thirty-three years after her 
discharge.  Although much of her treatment focused on sexual 
and relationship issues, she never once mentioned the 
incident during service, although she currently alleges that 
it was always in her thoughts.  

Further, the Board notes that the appellant repeatedly claims 
that she had not been on a date or been kissed prior to the 
night of March 1963 and that her naivete led to the level of 
trauma she experienced.  The Board notes that, in March 1963, 
the appellant informed the examiner at NNMC that she had been 
on two-to-three dates with the individual she was with that 
evening.  Further, the Board notes that the appellant 
reported meeting and dating the man, who later became her 
husband, while stationed at Quantico, prior to her 
hospitalization and discharge.  The appellant's statements 
are entirely inconsistent and change over time to 
increasingly prolong the traumatic event from a single 
attempted kiss to a two-day ordeal.  The Board does not find 
the appellant's current statements to be credible.  The Board 
notes that the appellant objects to much of the evidence of 
record, particularly the use of any of her previous 
statements.  She has stated that some of these statements are 
untrue, although many were statements she previously made, 
and that much were recorded by individuals who "thought that 
was what they heard."  The most probative evidence of record 
as to the incurrence of the stressor and its severity, is the 
appellant's report at the time.  She was seeking medical 
treatment at that time.  There is no reason to doubt the 
transcription of her statements of psychiatric history into 
those records, as the physicians would want an accurate 
history in order to appropriately treat the appellant.  
Further, it is presumed that the appellant would provide the 
most accurate history to receive proper treatment.  At that 
time, she reported a previous suicide attempt and psychiatric 
care prior to service.  That she now denies such is not 
persuasive.  Similarly that she now denies that statements, 
made at the time, that she sought to be discharged and was 
using this incident as a method to that end, are also 
unpersuasive.  

Determination of whether a stressful event in service was of 
sufficient gravity to support a diagnosis of PTSD under the 
DSM-IV is a medical determination.  West v. Brown, 7 Vet. 
App. 70 (1994).  Adjudicators may not make a determination on 
this point in the absence of independent medical evidence.  
Colvin v. Derwinski, 1 Vet. App. 171, 175(1991).  The 
standard regarding assessing the sufficiency of a stressor is 
a subjective one.  Cohen, 10 Vet. App. at 153.

The Board finds that greater weight should be given to the 
June 1999 opinion by the VA panel than that of the VA 
examination in January 1998 or Dr. Jimenez.  It has been 
shown that the history provided to Dr. Jimenez by the 
appellant is, at best, suspect.  Further, the VA examiner in 
January 1998, specifically stated that the stressor reported 
by the appellant was "minimal."  The VA panel noted that 
some of the appellant's reported stressors, were more 
indicative of the appellant's pre-existing characterologic 
makeup and support the personality disorder diagnosis. For 
the reasons and bases discussed above, the Board finds that 
the evidence preponderates against a finding that the 
appellant currently has any psychiatric disorder, including 
PTSD, that was incurred in or aggravated by her active 
military service.  


ORDER

Entitlement to service connection for PTSD is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

